IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                January 6, 2010
                               No. 09-50459
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

ROBERTO ARMANDO TENA,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 3:09-CR-292-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
      Defendant-Appellant Roberto Armando Tena appeals the 24-month
sentence imposed following his guilty plea convictions for importing 50
kilograms or more of marijuana and possessing with intent to distribute 50
kilograms or more of marijuana. He argues that it was unreasonable for the
district court not to grant a downward variance because the sentence imposed
fails to account for his physical and mental impairments.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 09-50459

      Tena’s 24-month sentence, which is at the lowest end of the properly
calculated guidelines range, is presumptively reasonable. See United States v.
Campos-Maldonado, 531 F.3d 337, 338 (5th Cir.), cert. denied, 129 S. Ct. 328
(2008). The district court considered Tena’s request for a downward variance,
but determined that his argument regarding the relationship between his
impairments and the commission of the offenses was speculative. Tena has not
shown sufficient reason to disturb the presumption of reasonableness that we
apply to his sentence.
      The judgment of the district court is
AFFIRMED.




                                       2